Citation Nr: 0843946	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In September 2007, the veteran testified before the 
undersigned at a travel Board hearing.  A transcript of that 
hearing has been associated with the claims folder.

This case was previously before the Board in January 2008, at 
which time the matter currently on appeal was remanded.  The 
actions requested in the Board remand have been undertaken 
and the case has returned to the Board for appellate 
consideration.  The Board notes that additional evidence 
pertinent to the myositis claim was received subsequent to 
the issuance of the most recent SSOC in May 2008 and is 
accompanied by a waiver.  


FINDINGS OF FACT

1.  Myositis was not diagnosed during service and was not 
initially clinically identified and diagnosed until more than 
20 years after the veteran's period of service.  

2.  The file contains no clinical evidence or competent 
probative medical opinion etiologically linking currently 
diagnosed myositis to the veteran's period service, to 
include exposure to environmental toxins claimed to have been 
sustained therein.  


CONCLUSION OF LAW

Myositis was not incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to Notify and Assist

Initially, the Board observes that the veteran's service 
treatment records (STRs) may not be entirely complete in this 
case.  Even prior to the enactment of the Veterans Claims 
Assistance Act of 2000, the United States Court of Appeals 
for Veterans Claims (Court) had held that in cases where the 
veteran's STRs were unavailable/incomplete, through no fault 
of the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, a 
formal finding of unavailability of the veteran's complete 
STRs was made in 2005 and the veteran was informed of this 
fact; accordingly, VA has no further duty to assist in this 
regard.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in April, June and September 2005 as well 
as in April 2008, that fully addressed the notice elements 
and were sent both prior and subsequent to the initial AOJ 
decision in this matter issued in September 2005.  The 
letters informed the veteran of what evidence was required to 
substantiate the service connection claim now on appeal and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, this notice was 
provided in April 2008.  However, as a practical matter, 
inasmuch as the service connection claim being adjudicated on 
the merits herein is being denied, this matter is moot and 
the Board finds no prejudice to the veteran in proceeding 
with the present decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Here the file contains the 
veteran's available STRs, post-service VA and private medical 
records, Board hearing testimony and numerous statements from 
the veteran.  As discussed herein, the veteran was made aware 
of the loss of the majority of his STRs and of the 
opportunity to support his claim with alternate forms of 
evidence.  A Board remand was issued in this case in 2008 in 
order to schedule a VA examination to include requesting a 
nexus opinion.  The file contains a 2008 VA examination 
report which includes a medical opinion.  The Board observes 
that the veteran elected to present this evidence for the 
record accompanied by a waiver.  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran filed a service connection claim for myositis in 
March 2005, indicating that he has been treated for myositis 
from 1955 to the present time.  

The service treatment records (STRs) are incomplete but 
include a pre-induction examination report which reflects 
that clinical evaluation of the spine and upper and lower 
extremities was normal.  The June 1955 separation examination 
report was similarly negative for any clinical abnormalities 
and noted that the veteran had no significant medical 
history.  In June and September 2005, the NPRC certified that 
most of the veteran's STRs had been destroyed in a fire.  A 
formal finding of unavailability of STRS was made in 
September 2005.

The veteran's employment clinical records from the Stanford 
Linear Accelerator Center (SLAC) dated from 1968 to 1999 are 
on file.  The records show treatment for the following 
symptoms and conditions: thoracic facet syndrome (June 1969); 
hip pain (1971); left shoulder pain (1974); low back 
pain/muscle strain (1974); back/right hip pain (1979); 
thoracic back pain and right shoulder pain (1982); knee pain 
(1983); vague leg muscle pain (June 1988); right shoulder 
pain (1991); arthritic pain of the right knee (June 1993).

An entry dated in February 1974 indicates that the veteran 
was referred for evaluation of left proximal trapezius muscle 
tenderness following an auto accident.  An assessment of 
strain was made and X-ray films were not taken.  A private 
medical report dated in 1979 reflects that the veteran was 
seen for complaints of right-sided sciatic nerve pain.  The 
veteran reported that he had never had such symptoms in the 
past.  An impression of midline disc affecting the L4-5 level 
with compression of the L5 nerve root was made.  

A private medical report of May 1984 reflects that the 
veteran was evaluated for problems including right sided 
radiating back pain since October 1983.  The assessments 
included right back pain of uncertain etiology and elevated 
CPK of unclear etiology.  It was explained that this had been 
associated as a hereditary trait in patients who had a high 
risk of complications (hyperthermia) of anesthetics.  It was 
noted that there was a possibility that a diffuse muscle 
order was present, except that lack of symptoms made this 
unlikely.  When evaluated by Dr. B. in June 1984, the doctor 
wondered whether the veteran's gynecomastia, abnormal liver 
function tests and CPK abnormalities might all be inter-
related.   

When seen in 1987, the veteran complained of vague muscle 
pain which was assessed as various aches and pains with 
chronically elevated CPK of unclear etiology.  In October 
1987, the veteran underwent a muscle biopsy which revealed 
proximal myopathy of the lower extremities.  A diagnosis of 
myopathy, with minimal inflammatory changes, cannot rule-out 
toxic-metabloic disorder, was made.    

Upon evaluation conducted in September 1988, the veteran 
reported that his symptoms began 5 years previously when he 
experienced right scapula pain.  It was noted that upon 
consultation in 1984, elevated CPK levels were noted.  It was 
documented that in 1987, the veteran then experienced 
symptoms of right scapular, flank and buttock pain at which 
point CPK was greatly elevated and ultimately a muscle biopsy 
revealed evidence of myopathy.  A diagnosis of myopathy, 
etiology unknown in a patient who has gynecomastia, abnormal 
liver function tests and low testosterone, was made.  

The file contains records dated from 1996 from a private 
medical source which reflect that the veteran was being 
followed for conditions including elevated CPK with mild 
myositis.  In March 1996, clinical symptoms were notable for 
elevated CPK.  

Private medical records dated from 1996 to 2004 reflect that 
the veteran received treatment for polymyositis from Dr. J., 
Dr. L., Dr. F. and from Dr. S.  A record of Dr. L. dated in 
April 1996 references that he had previously evaluated the 
veteran for myopathy in 1987/1988 and believed that 
congenital myopathy was assessed at that time.  An October 
1998 record indicates that the veteran brought a note from 
SLAC dated in May 1984 which revealed elevated SGOT and LDH 
and low Hb going back to 1984 and as early as 1975.  

The file includes medical records of Dr. B. reflecting 
treatment for the veteran's polymyositis throughout 2004 and 
2005.  These records include a March 2004 evaluation report.  
The history indicated that a diagnosis of inflammatory 
myopathy was initially made in the early 1980's based on the 
results of a muscle biopsy and nerve conduction studies.  It 
was reported that the veteran initially had elevated 
creatinine phosphokinase (CPK) levels in the 1980's and was 
asymptomatic at that time.  In April 1996 the veteran 
complained of weakness and his CPK level was over 4000 at hat 
time; this was treated with Prednisone and the CPK level 
lowered considerably.  It was reported that since June 2003, 
the veteran had been taking Methotrexate and Prednisone.  The 
doctor observed that the veteran had other medical conditions 
including: coronary artery disease, non insulin-dependent 
diabetes mellitus, hypertension and peptic ulcer disease.  An 
assessment of a 20-year history of polymyositis (diagnosed 
and treated) which did not appear to be active and which was 
under good control with a medication regime, was made. 

In a statement provided by the veteran in 2005, he indicated 
that in July 1955, shortly after discharge from service, he 
was evaluated by Dr. H. K. who told the veteran that the 
enzymes around his heart were high and believed that the 
veteran might have a heart and/or muscle problems which might 
be service-related.  The veteran reported that he filed a VA 
disability claim in August 1955.  The veteran stated that in 
1960, during the course of an employment physical 
examination, his symptoms of fatigue and weakness were 
discussed.  The veteran stated that examinations conducted 
between 1968 and 1999 revealed high CPK levels.  The veteran 
indicated that he was first evaluated/treated for 
myositis/symptomatology of in 1981.

In a statement provided in August 2007, the veteran indicated 
that he had been assigned to the Corps of Engineers as a 
construction engineer/demolition specialist.  He reported 
that he had attended water purification school and believed 
that exposure to environmental chemicals during service was a 
factor in the development of polymyositis.  The veteran noted 
that many scientists believed that exposure to environmental 
chemical was a factor in the development of polymyositis and 
opined that it was more likely than not that polymyositis 
occurred during his tour of duty in service because that is 
when he first experienced symptoms.  

The veteran presented testimony at a travel Board hearing 
held in September 2007.  He stated that he did not have any 
myopathy, polymyositis or myositis prior to service and 
reported that during the last 4 months of service, he was 
given light duty or no duty due to problems climbing and 
walking.  The veteran indicated that he was also subject to 
chemical exposure during service from chlorine and during the 
course of his duties as a demolition specialist.  The veteran 
indicated that just after being discharged from service, he 
was evaluated by a VA doctor who told him that he had a heart 
problem which might be service-related.   

The file contains a medical statement from Dr. B. dated in 
February 2008.  The doctor stated that the veteran was a 
patient of his who was being treated for polymyositis.  Dr. 
B. opined that the veteran's exposure to chemical during his 
period of service from 1953 to 1955 could have precipitated 
his long history of muscle weakness secondary to muscle 
inflammation. 

In June 2008, the veteran submitted a copy of a VA 
examination of the muscles conducted in May 2008, which was 
accompanied by a waiver.  The report indicates that the 
claims file was reviewed.  The examiner noted that veteran's 
reported history of weakness and fatigue during service and 
of a doctor's findings of elevated enzymes around the heart 
in 1955 upon examination.  His reported history of exposure 
to toxins including chlorine in service was documented.  The 
examiner indicated that the first documentation that the CPK 
enzyme was clearly elevated was in 1968, with similar 
findings subsequently, but with normal EMG and nerve 
conduction studies in September 1987 and April 1996.  It was 
noted that the veteran's muscle symptoms had been treated 
with Prednisone since 1984.  Physical examination revealed 
generalized muscular weakness, mobility problems and some 
functional impairment.  

The VA examiner opined that it was much more likely than not 
that the veteran had polymyositis.  He observed that the 
veteran did not have symptoms in service or until 1984.  The 
examiner explained that polymyositis was a disease of unknown 
etiology which had not, to his knowledge, been associated 
with exposure to chemicals, including those involved with the 
process of water purification.  The examiner concluded that 
it was less likely than not that myositis began in service or 
during the veteran's immediate post-service career, observing 
that the earliest well documented evidence of elevation of 
CPK levels was shown in the 1980's.  

Legal Analysis

When, through no fault of the veteran, records under the 
control of the Government are unavailable, VA's duty then 
requires that VA advise the veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  The veteran has demonstrated actual 
knowledge of the fact that his records were destroyed, as 
indicated in the 2008 hearing transcript; additionally, VA 
specifically advised the veteran of this fact and of the 
opportunity to support his claim with alternate forms of 
evidence, in a letter issued to him June 2005.

In a case such as this where it appears that veteran's STRs 
are incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out; 
however, the O'Hare precedent does not raise a presumption 
that the missing medical records would, if they still 
existed, necessarily support the veteran's claim.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, element (1) clinical evidence of the currently 
claimed disability, myositis, is clearly established.  

With respect to element (2) evidence of service incurrence, 
the available STRs do include a separation examination report 
of 1955 which revealed no clinical abnormalities.  It appears 
that the earliest documented complaints of muscle related 
problems were made in 1969 and that the earliest irregular 
test results occurred between about 1969 and 1975.  Myopathy 
was initially diagnosed in 1987 and has been variously 
diagnosed since that time as myopathy, myositis and 
polymyositis.  Hence, the clinical evidence does not support 
a finding of incurrence of myositis in service.  

The veteran has made statements to the effect that he 
suffered from muscle pain, weakness and functional impairment 
in service, which he believes represented the onset of 
myositis at that time.  He has also reported in-service 
exposure to environmental chemicals.  While the veteran's 
reports of experiencing muscle weakness and impairment and 
having been exposed to environmental chemicals in service are 
considered both competent and credible, these facts in and of 
themselves do not establish in-service incurrence myositis, 
which was not initially clinically diagnosed until decades 
after the veteran's discharge from service.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability that may be related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, a diagnosis of myositis clearly requires medical 
knowledge that the veteran is not shown to have; thus the 
veteran is not competent (i.e., professionally qualified) to 
diagnose this condition himself.  

Accordingly, the question remains whether myositis diagnosed 
post-service is etiologically related to the veteran's period 
of service.  The veteran maintains that this condition is 
related to exposure to environmental toxins, such as 
chlorine, sustained in service.  The Board points out that 
the veteran did not initially mention sustaining chemical 
exposure in service until 2005, about 50 years after his 
discharge from service.  The Board notes that both the STRs 
and medical records dated from 1969 to 2004 fail to contain 
any mention of such exposure in service.  Nevertheless, aside 
from the delay in reporting such exposure, there is no basis 
upon which to question the credibility of this account 
regarding exposure to environmental toxins in service and 
accordingly it is accepted as credible.  The veteran is 
considered to be competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, the veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause or etiology of his claimed disability 
as this requires medical knowledge, which again, the veteran 
has not been shown to have.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Accordingly, the veteran's own opinions 
to the etiology of myositis are of no probative value. 

The Board emphasizes that none of the medical records dated 
from 1969 to 2004 in any way link the veteran's diagnosed 
myositis/polymyositis to service or any incident therein 
including chemical exposure.  In fact some of the records 
dated during this time period described the veteran's 
myositis as possibly a congenital condition.  To the extent 
that a diagnosis of myopathy, with minimal inflammatory 
changes, cannot rule-out toxic-metabolic disorder, was made 
in 1987, there is no indication that this diagnosis in any 
way contemplates the veteran's reported exposure to toxic 
chemicals in service, as he had provided no such history or 
exposure at that time or until 2005.   

A competent medical opinion was sought in this case to 
address the critical matter of whether currently diagnosed 
myositis is etiologically related to the veteran's period of 
service or any incident therein.  In this regard, in May 
2008, a VA examiner concluded that it was less likely than 
not that myositis began in service or during the veteran's 
immediate post-service career, observing that the earliest 
well documented evidence of elevation of CPK levels was shown 
in the 1980's and noting that the veteran did not have 
symptoms in service or until 1984.  The examiner explained 
that polymyositis was a disease of unknown etiology which had 
not, to his knowledge, been associated with exposure to 
chemicals, including those involved with the process of water 
purification.  

Essentially, the Board finds the May 2008 opinion of the VA 
examiner to be the most probative evidence of record in this 
case as it was a definitive and detailed opinion which was 
provided based upon complete review of claims folder and 
entire medical history of the veteran.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Id.

The file contains a February 2008 medical statement from Dr. 
B. opining that the veteran's exposure to chemicals during 
his period of service from 1953 to 1955 could have 
precipitated his long history of muscle weakness secondary to 
muscle inflammation.  The use of the word "could," as in this 
case, makes the doctor's opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Therefore, the 
Board finds this opinion to be of lower probative value than 
the VA opinion due to its speculative nature and the fact 
that there is no indication that it was offered based on 
review of the claims folder and pertinent medical records.

The veteran has also made statements to the effect that a 
doctor who examined him in 1955, shortly after his discharge 
from service, informed him that he might have a heart problem 
related to service.  The veteran believes that the doctor may 
have seen been referring to early signs of the myositis at 
that time.  However, there is no documented evidence of 
record which supports the veteran's statements to this 
effect.  Moreover, the Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not adequate 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995).

In this case, no persuasive evidence has been presented which 
establishes that myositis diagnosed post-service is 
etiologically related to service or any incident therein, or 
has chronically existed since service.  Supporting medical 
evidence is required in the circumstances presented in this 
case.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(holding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).

For the reasons expressed herein, the Board places the 
greatest probative value on the medical opinion provided by 
the VA physician in May 2008 concerning the onset and 
etiology of the veteran's myositis.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).  Moreover, a review of the clinical records 
supports the same conclusion as was made in May 2008 VA 
medical opinion, as opposed to revealing an indication or 
suggestion of a relationship between myositis and service.  
The Board has considered the doctrine of affording the 
benefit of any existing doubt with regard to the issue on 
appeal; however, as the preponderance of the evidence is 
against the claim, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the ultimate resolution of the claim on that basis.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for myositis is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


